DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 4, 6, 8-9, 11, 13, 15-16, 18-19 and 21-22 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10206218. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent’s claim discloses receiving a first message and send a second message between an AP and station wherein the first and second message comprising the sub-channels to use in scheduled period.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 6, 8-9, 11, 13, 15-16, 18-19 and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quan [US 2013/0195036] in view of Kwon [USP 2014/0301294] and Wang [US 2015/0382283].
As claim 1, Quan discloses a station (STA) [Fig 2 discloses a transmitter, receiver and processor] comprising  a processor, a receiver, a transmitter; the processor and the transmitter configured to send, to an access point (AP) [Fig 3, Ref 306 and Ref 304], a first message comprising a first channel information field that includes a list channels, wherein each channel of the list channels bitmap corresponds to one minimum width channel for a band in which a basic set (BSS) associated with the AP is operating and one or more channels of the list channels set to one (1) to indicate a secondary channel requested for sub-channel selective transmission (SST) during a target wake time (TWT) period [Fig 3, Ref 306 send a message to Ref 304 AP, Par. 0105, Ref 306 send a message to AP which includes a list of channels for sub-channel selective operation that it is preferred channels to be used during TWT period wherein UE senses and selects the idle channels wherein channel has a minimum width channel such as 1 Mhz for a band in which AP operates in BSS, Par. 0063 for 1MHZ channel, Par. 0067 for AP operates in BSS, Par. 0062 and 0098 for bitmap for channels]; and the processor and receiver further configured to receive, from the AP, a second message comprising a second channel information field and an activity start time field wherein the second channel information field that includes a second list of channels, wherein each channel of the second list channels corresponds to one minimum width channel for a band in which a basic set (BSS) associated with the AP is operating and one or more channels of the second list channels indicate whether the secondary channel requested for the SST operation is allowed during the TWT period wherein the activity start time field includes a start time for transmission on the secondary channel allowed for the SST operation and receives, from the AP, the transmission after the start time using the secondary channel allowed for the SST operation [Par. 0099-0100 disclosed a start time, duration time and list of channels, Fig 3, AP send a reply back “modified list” to Ref 306 with a list of channels allowed to use for SST during TWT period includes a scheduling time “start time” and duration time “end time” such as “Channel indication message includes start time, duration and list allowed channels”, Par. 0098-0100, Par. 105; wherein channel has a minimum width channel such as 1 Mhz for a band in which AP operates in BSS, Par. 0063 for 1MHZ channel, Par. 0067 for AP operates in BSS, Par. 0062 and 0098 for bitmap for channels]. However, Quan fails fully to disclose what Kwon discloses a second message received from AP includes a start time and bitmap of allowed channels for operation during the SST operation [Fig 3, Par 0051]. However, Quan and Kwon fail fully to disclose what Wang discloses a first bitmap, wherein each bit of the first bitmap corresponds to one Channel Indication 3720: channel bitmap that this RAW applies.  The Channel Indication field contains a bitmap allowing the identification of allowed operating channels for the STAs indicated in the RAW.  Each bit in the bitmap corresponds to one minimum width channel within the current BSS operating channels, with the least significant bit corresponding to the lowest numbered operating channel of the BSS.” each bit indicating a minimum width channel for a band in which a basic set (BSS) associated with the AP is operating and one or more bits of the second bitmap indicate whether the secondary channel is allowed during the communication period, Par. 0126, 0136, 0144, 0145, 0169, 0260, 0293, 0333 for TWT and Par. 0459 discloses Channel Indication 4512: this subfield may appear when RAW Type is set to 0, 2, and 3, and the Channel Indication Presence subfield in the RAW Control subfield may be set to 1.  Else it does not appear.  The length of the subfield may be 8 bits.  The Channel Indication field may include or may be a bitmap allowing the identification of allowed operating channels for the STAs indicated in the RAW.  Each bit in the bitmap may correspond to one minimum width channel within the current BSS operating channels, with the least significant bit corresponding to the lowest numbered operating channel of the BSS.] and a second bitmap, wherein each bit of the second bitmap corresponds to one minimum width channel for a band in which a basic set (BSS) associated with the AP is operating and one or more bits of the second bitmap indicate whether the secondary channel is allowed as a temporary Channel Indication 3720: channel bitmap that this RAW applies.  The Channel Indication field contains a bitmap allowing the identification of allowed operating channels for the STAs indicated in the RAW.  Each bit in the bitmap corresponds to one minimum width channel within the current BSS operating channels, with the least significant bit corresponding to the lowest numbered operating channel of the BSS.” each bit indicating a minimum width channel for a band in which a basic set (BSS) associated with the AP is operating and one or more bits of the second bitmap indicate whether the secondary channel is allowed as a temporary channel during communication period, Par. 0126, 0136, 0144, 0145, 0169, 0260, 0293, 0333 for TWT and Par. 0459 discloses Channel Indication 4512: this subfield may appear when RAW Type is set to 0, 2, and 3, and the Channel Indication Presence subfield in the RAW Control subfield may be set to 1.  Else it does not appear.  The length of the subfield may be 8 bits.  The Channel Indication field may include or may be a bitmap allowing the identification of allowed operating channels for the STAs indicated in the RAW.  Each bit in the bitmap may correspond to one minimum width channel within the current BSS operating channels, with the least significant bit corresponding to the lowest numbered operating channel of the BSS.].
Since, Quan suggests the use of bitmap for conveying the channels.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for providing a bitmap wherein each bit indicating a minimum width channel for a band in which a basic set (BSS) associated with the AP is operating and one or more bits of the second bitmap indicate 
As claim 2, Quan discloses the processor and the antenna are further configured to monitor the secondary channel allowed for the SST operation during the TWT period [Par. 0105].
As claim 4, Quan discloses the STA is initially configured to operate a primary channel [Figs 10-12, P is primary channel].
As claim 6, Quan discloses the second message comprises a beacon frame [Par. 0105].
As claim 8, this claim rejects with similar rational as claim 1.
As claim 9, this claim rejects with similar rational as claim 2.
As claim 11, this claim rejects with similar rational as claim 4.
As claim 13, this claim rejects with similar rational as claim 6.
As claim 15, this claim rejects with similar rational as claim 1.
As claim 16, this claim rejects with similar rational as claim 2.
As claim 18, this claim rejects with similar rational as claim 4.
As claim 19, this claim rejects with similar rational as claim 6.
As claim 21, Quan and Kwon fail to disclose what Wang discloses wherein a least significant bit (LSB) of the first bitmap or the second bitmap corresponds to a 
Since, Quan suggests the use of bitmap for conveying the channels.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for providing a bitmap wherein each bit indicating a minimum width channel for a band in which a basic set (BSS) associated with the AP is operating and one or more bits of the second bitmap indicate whether the secondary channel is allowed as a temporary channel during the TWT period as disclosed by Wang into the teaching of Quan and Kwon.  The motivation would have been to prevent a hidden terminal.
As claim 22, this claim rejects with similar rational as claim 21.
Claims 1-2, 4, 6, 8-9, 11, 13, 15-16, 18-19 and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quan [US 2013/0195036] in view of Gong [US 2011/0235576], Kwon [USP 2014/0301294] and Wang [US 2015/0382283].
As claim 1, Quan discloses a station (STA) [Fig 2 discloses a transmitter, receiver and processor] comprising  a processor, a receiver, a transmitter; the processor and the transmitter configured to send, to an access point (AP) [Fig 3, Ref 306 and Ref 304], a first message comprising a first channel information field that includes a list channels, wherein each channel of the list channels bitmap corresponds to one minimum width channel for a band in which a basic set (BSS) associated with the AP is operating and one or more channels of the list channels set to one (1) to indicate a secondary channel requested for sub-channel selective transmission (SST) during a target wake time (TWT) period [Fig 3, Ref 306 send a message to Ref 304 AP, Par. 0105, Ref 306 send a message to AP which includes a list of channels for sub-channel selective operation that it is preferred channels to be used during TWT period wherein UE senses and selects the idle channels wherein channel has a minimum width channel such as 1 Mhz for a band in which AP operates in BSS, Par. 0063 for 1MHZ channel, Par. 0067 for AP operates in BSS, Par. 0062 and 0098 for bitmap for channels]; the processor and receiver further configured to receive, from the AP, a second message comprising a second channel information field and an activity start time field wherein the second channel information field that includes a second list of channels, wherein each channel of the second list channels corresponds to one minimum width channel for a band in which a basic set (BSS) associated with the AP is operating and one or more channels of the second list channels indicate whether the secondary channel requested for the SST operation is allowed during the TWT period wherein the activity start time field includes a start time for transmission on the secondary channel allowed for the SST operation and receives, from the AP, the transmission after the start time using the secondary channel allowed for the SST operation [Par. 0099-0100 disclosed a start time, duration time and list of channels “channel indication message”, Fig 3, AP send a reply back “modified list” to Ref 306 with a list of channels that its allowed to be used by Ref 306 during TWT period, Par. 105; wherein channel has a minimum width channel such as 1 Mhz for a band in which AP operates in BSS, Par. 0063 for 1MHZ channel, Par. 0067 for AP operates in BSS, Par. 0062 and 0098 for bitmap for channels]. However, Quan fails fully to disclose what Gong discloses station send a first message comprising a first channel information field that includes a first bitmap indicating one or [Fig 2, Ref 230, Requestor send to access point a first message which includes bitmap of the channels to be free for exchanging data with Responder after sensing the channels to detect the free channels for exchanging data during transmission period, Par. 0021-0026, 0035] and receiving from access point a second message comprising a second channel information field that includes a second bitmap, wherein each bit of the second bitmap indicates each allowed secondary channel selected from among requested one or more secondary channels during transmission period [Fig 2, Ref 255, Responder valid the received bitmap with its own bit map to create a valid bitmap that contains the channels for exchanging data during transmission period between responder and requester, Par. 0021-0026, 0035]. However, Quan and Gong fail fully to disclose what Kwon discloses a second message received from AP includes a start time and bitmap of allowed channels for operation during the SST operation [Fig 3, Par 0051]. However, Quan, Kwon and Gong fail fully to disclose what Wang discloses a first bitmap, wherein each bit of the first bitmap corresponds to one minimum width channel for a band in which a basic set (BSS) associated with the AP is operating and one or more bits of the first bitmap set to one (1) to indicate a secondary channel requested as a temporary channel during communication period [Par. 0418 discloses “Channel Indication 3720: channel bitmap that this RAW applies.  The Channel Indication field contains a bitmap allowing the identification of allowed operating channels for the STAs indicated in the RAW.  Each bit in the bitmap corresponds to one minimum width channel within the current BSS operating channels, with the least significant bit corresponding to the lowest numbered operating channel of the BSS.” each bit indicating a minimum width channel for a band in which a basic set (BSS) associated with the AP is operating and one or more bits of the second bitmap indicate whether the secondary channel is allowed as a temporary channel during the communication period, Par. 0126, 0136, 0144, 0145, 0169, 0260, 0293, 0333 for TWT and Par. 0459 discloses Channel Indication 4512: this subfield may appear when RAW Type is set to 0, 2, and 3, and the Channel Indication Presence subfield in the RAW Control subfield may be set to 1.  Else it does not appear.  The length of the subfield may be 8 bits.  The Channel Indication field may include or may be a bitmap allowing the identification of allowed operating channels for the STAs indicated in the RAW.  Each bit in the bitmap may correspond to one minimum width channel within the current BSS operating channels, with the least significant bit corresponding to the lowest numbered operating channel of the BSS.] and a second bitmap, wherein each bit of the second bitmap corresponds to one minimum width channel for a band in which a basic set (BSS) associated with the AP is operating and one or more bits of the second bitmap indicate whether the secondary channel is allowed as a temporary channel during communication period [Par. 0418 discloses “Channel Indication 3720: channel bitmap that this RAW applies.  The Channel Indication field contains a bitmap allowing the identification of allowed operating channels for the STAs indicated in the RAW.  Each bit in the bitmap corresponds to one minimum width channel within the current BSS operating channels, with the least significant bit corresponding to the lowest numbered operating channel of the BSS.” each bit indicating a minimum width channel for a band in which a basic set (BSS) associated with the AP is Channel Indication 4512: this subfield may appear when RAW Type is set to 0, 2, and 3, and the Channel Indication Presence subfield in the RAW Control subfield may be set to 1.  Else it does not appear.  The length of the subfield may be 8 bits.  The Channel Indication field may include or may be a bitmap allowing the identification of allowed operating channels for the STAs indicated in the RAW.  Each bit in the bitmap may correspond to one minimum width channel within the current BSS operating channels, with the least significant bit corresponding to the lowest numbered operating channel of the BSS.].
Since, Quan suggests the use of bitmap for conveying the channels.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for providing a bitmap wherein each bit indicating a minimum width channel for a band in which a basic set (BSS) associated with the AP is operating and one or more bits of the second bitmap indicate whether the secondary channel is allowed as a temporary channel during the communication period as disclosed by Wang into a method and system comprising sending, by station, a bitmap of channels to access point and receiving from access point a bitmap that contains the allowed channels as disclosed by Gong into a method and system for receiving a message from AP which includes start time and a bitmap that includes a list of channels for using SST operation into the teaching of Quan.  The motivation would have been to prevent a hidden terminal.

As claim 4, Quan discloses the STA is initially configured to operate a primary channel [Figs 10-12, P is primary channel].
As claim 6, Quan discloses the second message comprises a beacon frame [0105].
As claim 8, this claim rejects with similar rational as claim 1.
As claim 9, this claim rejects with similar rational as claim 2.
As claim 11, this claim rejects with similar rational as claim 4.
As claim 13, this claim rejects with similar rational as claim 6.
As claim 15, this claim rejects with similar rational as claim 1.
As claim 16, this claim rejects with similar rational as claim 2.
As claim 18, this claim rejects with similar rational as claim 4.
As claim 19, this claim rejects with similar rational as claim 6.
As claim 21, Quan, Kwon and Gong fail to disclose what Wang discloses wherein a least significant bit (LSB) of the first bitmap or the second bitmap corresponds to a lowest numbered channel from one or more subchannels represented by the first bitmap or the second bitmap [Par. 0418 and 0459].
Since, Quan suggests the use of bitmap for conveying the channels.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for providing a bitmap wherein each bit indicating a minimum width channel for a band in which a basic set (BSS) 
As claim 22, this claim rejects with similar rational as claim 21.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN H D NGUYEN whose telephone number is (571)272-3159. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN H NGUYEN/Primary Examiner, Art Unit 2414